513 So. 2d 767 (1987)
Ford S. HAUSMAN, Orange County Property Appraiser, Appellant,
v.
FIRST BAPTIST CHURCH OF PINE HILLS, INC., Appellee.
No. 86-1427.
District Court of Appeal of Florida, Fifth District.
October 8, 1987.
*768 Steven R. Betchel, Orlando, and Law Offices of Gaylord A. Wood, Jr., Ft. Lauderdale, for appellant.
Daniel John Loomis of Gibbs & Craze Co., L.P.A., Cleveland, Ohio and Richard H. Langley, Claremont, for appellee.
PER CURIAM.
This case involves the entitlement of a church to religious exemption from the taxes on an unimproved tract of land.
The Property Appraisal Adjustment Board granted an exemption, appellant county property appraiser filed suit, suffered an adverse summary judgment and appeals. We affirm.
The county property appraiser contends that because the land in question is vacant and unimproved and is not continuously used by the church, a religious exemption was improper. At the hearing on the church's motion for summary judgment, the evidence was undisputed that while, as the county property appraiser claims, the land was substantially vacant and unimproved and was not used by the church continuously, nevertheless, the land was being actually and presently used by the church for religious purposes sporadically and improvements and greater physical use were planned. The church's present religious use of the property, while not evidenced by improvements and not continuous, was exclusive of any other use and was not incidental to any nonexempt use. Accordingly, the trial court correctly entered summary judgment. See Lummus v. Miami Beach Congregational Church, 142 Fla. 657, 195 So. 607 (Fla. 1940); Grady v. Hausman, 509 So. 2d 1316 (Fla. 5th DCA 1987).
AFFIRMED.
UPCHURCH, C.J., and ORFINGER and COWART, JJ., concur.